DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 is rejected since it depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-17 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morin et al. (U.S. 9,759,057), hereinafter “Morin”.

    PNG
    media_image1.png
    511
    507
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    250
    356
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    584
    814
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    472
    745
    media_image4.png
    Greyscale

Morin teaches a system inlet (e.g. 12), a system outlet (e.g. 46), a filter vessel (14 or 65) comprising including a removable filter insert 64; inlet and outlet control valves (e.g. valves a, b, and c of figure 17) providing selective fluid communication between the filter vessel and the inlet or outlet [0130]; a first access platform (e.g. the top of the rectangular structure from which the supports for the filter 14 extends shown in figs. 1 and 7-8) positioned proximate the inlet and outlet control valves that are positioned for access from the platform.  As shown in e.g. figures and 8, the rectangular support structure comprises three parts—a lower rectangular member spaced from an upper rectangular member by a plurality of crossbars.  It is pointed out that the claims (e.g. the independent claims) do not specify the position of the “base” relative to the first platform.  The claims (e.g. claim 1) also do not specify any structurally attributes of the base or the “lift point” comprised by the base.  The base comprising the lift point is broadly claimed such that the base can be considered the lower rectangular member and any surface thereof can be considered the “lift point” (or the supports extending from the upper rectangular member can be considered as a “base” for the filter 14/65 and any surface thereof a “lift point”; or, as shown in figures 13-14 which depicts an additional platform for the vertical filter 22/24 that is spaced above the first platform—a portion of which is discerned on the lower left corner in the figures—the first platform can be considered the “base” for the additional platform, and any surface of the first platform can be considered a “lift point”—or the railing about the platform in figures 13-14 can be considered a “base” for a lifting apparatus) [as in claims 1 and 8-9].  As for the inlet and outlet control valves being positioned for access from the first platform from at one or more ergonomically appropriate heights relative to an upper surface of the first access platform, Applicant’s specification defines [in 0034] “ergonomically appropriate” to mean work areas, heights, or positions that provide optimal efficiency and comfort for personnel in the working environment when interacting with and/or operating the equipment.  Since the platforms (figure 1 and figures 13-14) are intended to provide access to the parts of the system having the platforms, positioning to provide optimal efficiency would be obvious depending upon the size and heights of the intended users thereof.    

As for claims 2-4, Morin teaches a second access platform that as shown in figure 14 allows a user to remove a portion that is attached to a filter 24.  

As expanded above, Morin teaches a plurality of filters having removable filter inserts (cartridges), having each filter to include an inlet and outlet valve would have been obvious in order to remove the respective filters when necessary for replacement, maintenance or repair [as in claim 5].  As for claim 8, as shown in figure 1 and 8, Morin teaches a base (the bottom layer shown) including a platform (the top layer shown) raised above and coupled to the base (by the middle layer shown); also as deduced from figure 13, Morin teaches horizontal bars that connect to the base therebelow the platform shown.  

As for the additional limitations of claims 10-12, as shown e.g. figures 4 and 6 and Morin teaches a vertical filter housing of a plurality of modular parts (sections) having an inlet (below) and an outlet (above) and a removable portion (figure 14) coupled to a removable filter inlet 24.  He doesn’t explicitly teach a seal between the filter insert and the inner surface of the bore but as shown by the flow lines of figure 6, having a seal at the top of the insert adjacent the tapered portion shown would have been obvious to prevent leaks that would allow unfiltered fluid to bypass the filter.  As for claims 13 and 21, as shown in figure 6, the lower tapered portion at the bottom supports the filter insert.

As for the additional limitations of claims 14-15, as expanded above, Morin teaches the claimed plurality of filters and platforms and valves wherein the ergonomically appropriate heights and respective valves would have been obvious, as expanded above.  

. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morin in view of EP 0498037 A1, hereinafter ‘037.   

    PNG
    media_image5.png
    483
    546
    media_image5.png
    Greyscale


‘037 teaches a lifting device 16 attached to a lifting point of a platform [as in claim 7].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the lifting device of ‘037 in the invention of Morin (e.g. attached to the horizontal railing of figures 14) to assist in raising the filtering insert 24 when heavily loaded with solids.  Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Morin, as shown in figure 14, desires replacing a filter by vertical removal thereof.  

Claim 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Morin in view of Gardner et al. (U.S. 10,590,719).

    PNG
    media_image6.png
    760
    567
    media_image6.png
    Greyscale
Gardner teaches wheel-type handles for operation of valves of his manifold 34 [as in claim 18].  It is considered that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have the handles of Gardener in the invention of Morin, since the skilled man would readily recognize the assistance provided thereby when operating the valves.  The handles are oriented in a direction toward the platform (i.e. the face is perpendicular to the platform surface) in the same way as Applicant’s handles shown in his figure 3.  

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morin in view of Paulson (U.S. 3,369,665).  Paulson teaches an o-ring type seal 15, 15a, 22, 22a at the top of a removable filter insert that engages a metal housing (col. 5, line 18).  It is considered that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have .  

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.  In response to Applicant’s argument that Morin fails to teach a base comprising a lift point, the Examiner contends that such is broadly claimed and that the claims have been rejected to the same specificity as that claimed.  See section 4 above.  In regards to the argued functional language “for removing the removable filter insert” of the lift point, Applicant is reminded that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).   Applicant may wish to add limitations that structurally distinguish the lift point from the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Other Pertinent Art  
Before filing continuation, Applicant should also consider the following pertinent prior art:

    PNG
    media_image7.png
    74
    638
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    340
    821
    media_image8.png
    Greyscale
*Compare the platform heights in front filter 75 and rear filter 75.




    PNG
    media_image9.png
    80
    638
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    399
    589
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    67
    670
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    271
    474
    media_image12.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778